IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-87,956-13


                      EX PARTE BARRY ARTHUR BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2014CR7118A-W7 IN THE 399TH DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam.


                                            ORDER

        Applicant was convicted of aggravated robbery and sentenced to sixty years’ imprisonment.

The Fourth Court of Appeals affirmed his conviction. Brown v. State, No. 04-15-00706-CR (Tex.

App. — Bexar, Sept. 7, 2016). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: November 24, 2021
Do not publish